Title: To James Madison from Thomas Eastin and Others, 13 October 1816
From: Eastin, Thomas
To: Madison, James


        
          Oct. 13th. 1816
        
        We the undersign members of the Bar beg leave to respectfuly represent to your Excellency that from our acquaintance with Robert Trimble Esqr. we deem him a gentteman well quallified to fill the office of District Judge of the Untid States court, for the District of Kentucky which has become vacant by the death of the late Honle. Harry Innis. We tharefore beg leave

to sollicet his appointment to that office. In making this request we have no hesitation in stating that we have not only represented our own wishes but that they are in unison with the wishes of the majority of the people
        
          Thomas EastinM. Rowley ThorntoinB. MillsGeo, W, BaylorJohn G. Martin.
        
      